Citation Nr: 0900620	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-31 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right ankle injury, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to January 
1955.  

This appeal arises from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran on his October 2007 VA Form 9 checked that he 
wanted a Board of Veterans' Appeals (Board) hearing at a 
local VA office before a Member of the Board.  In May 2008, 
the veteran submitted another form again indicating he 
desired a Travel Board hearing before a Member of the Board 
of Veterans' Appeals sitting at the RO.  Correspondence sent 
to the veteran by the RO in December 2008 indicated his name 
was being placed on the list of persons wishing to appear 
before the Board.  A review of the claims folder does not 
indicate that the veteran has been afforded a hearing as he 
repeatedly requested.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at the 
RO.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L.M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




